 In the Matter Of AMERICAN STEEL FOUNDRIES, INDIANA HARBORWORKSandFOREMAN'S ASSOCIATION OF AMERICA, CHAPTER 57,UNAFFILIATEDCase No. 13-C-2294.-Decided April 4, 1946DECISIONANDORDEROn December 30, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief. On September 25, 1945,the Board heard oral argument at Washington, D. C. The respondentand the Union were represented and participated in the argument.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions and brief, the contentions advancedat the oral argument before the Board, and the entire record in thecase, and hereby. adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the additions hereinafter set forth.We find, as did the Trial Examiner, that in discharging CarmenTamburo and Everett Nansen, the respondent violated Section 8 (3)and (1) of the Act. In so finding, we rely upon all the findings of theTrial Examiner and all the circumstances revealed in the record,including in particular the circumstances mentioned below.Like the Trial Examiner, we are not persuaded by the reasonsoffered by the respondent for the discharges.The instances of ineffi-ciency on the part of Tamburo and Nansen, which were advanced bythe respondent, were not considered of a serious nature at the time of67 N. L. R B, No. 2.27 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheir occurrence, or of a type which would warrant discharge.' Tam-buro and Nansen were satisfactory employees, each having been inthe respondent's employ for a number of years and having receivedpromotions during that time.Tamburo had served as foreman forover 2 years at the time of his discharge; and Nansen for over 1 year.Tamburo's alleged violation of company policy in speaking at a unionmeeting of rank and file employees and Nansen's alleged insubordina-tion in presenting a grievance of the Union,reasonsadvanced by therespondent as the immediate causes of the discharges, were not, we areconvinced, the motivating reasons for the respondent's action, butwere pretexts seized upon by the respondent to rid itself of Tamburoand Nansen because of their membership and activity in the Union.'In the case of Tamburo, upon a meagre report that Tamburo hadspoken at a union meeting of production and maintenance employees,the respondent, without investigation of the situation, immediatelysummoned Tamburo from his home and discharged him, withoutaffording him an opportunity to explain or describe the circumstancesconnected with his presence at the meeting.Although the respondentcontends that Tamburo's conduct in speaking at the union meetingviolated "company policy," it is plain, as found by the Trial Exam-iner, that the respondent had not promulgated any formal plant ruleprohibiting such conduct, nor had it otherwise informed Tamburo'Discussing at length the respondent's contention that Nansen's unauthorized promotionof employee Conlin entered into its decision to discharge Nansen, our dissenting colleaguerejects the Trial Examiner's conclusions with respect to this contention and his findings ofcredibility as to Works Auditor McKnight.We agree with the Trial Examiner's conclusionsand resolutions of credibility in this respect, and find that the circumstances surroundingthe promotion of Conlin occurred substantially as testified to by Nansen.Irrespective ofthe precise details of Conlin's promotion,however,we are convinced that this incident wasnot a motivating factor in Nansen's discharge.Although the respondent ordered the returnof Conlin to his former non-supervisory duties when his name was seen by McKnight listedas a supervisor,it took no steps at that time to discipline Nansen for making the promotion.Approximately a month elapsed between the return of Conlin to his rank and file status andthe discharge of Nansen.During that period the respondent applied, for an occupationaldeferment from military service for Nansen, and announced to a meeting of all employees inthe timekeeping department that Nansen would be with the respondent"sixmonths ormore "We are satisfied that Nansen's action in promoting Conlin was not a motivatingfactor in his discharge.2The dissenting opinion states that"In order to warrant a'pretext' finding,there must besome evidence in the record that other employees had violated the same rules and regulationsa3 the dischargees and that their actions had been condoned or forgiven."Although wehave found that disparity In the treatment of discharged employees and other employeesengaging in like conduct is convincing indication that the conduct complained of by theemployer is a mere pretext for the discharge,we have also found,in the absence of anyshowing of disparate treatment,that other facts may denote pretext.See, for example,Matter of PlatteValleyTelephone Corporation,44 N. L R.B 632 ,Matter of 0. G HarpPoultry and Egg Company,46 N. L. R. B 1129,enf'd 138 F.(2d) 546(C C. A. 10) wherethe reason advanced for the discharge was the violation of company rules and regulations) ;Matter of Franque A Dickins, et at.,64 N. L. It. B. 797 ;Matter of Western Cartridge Com-pany,44 N L R B 1, enf'd 134 F.(2d) 240(C. C. A.7) ;Matter of John Day Jackson,42 N. L.It. B. 356;Matter of hickory Chair MfgCo., 41 N. L R B.288, enf'd 131 F. (2d)849 (C. C. A. 4)(where the reason advanced for the discharge was conduct other than theviolation of company rules and regulations) AMERICANSTEEL FOUNDRIES29of , any such policy 3 In the case of Nansen, the respondent chose toregard the presentation of a grievance by Nansen, as representativeof the Union, as insubordination and grounds for discharge.4 Inneither case did the respondent offer any reason for its action at thetime of the discharge.When Nansen asked why he was being dis-charged, he was told by Works Auditor- McKnight, "We have no.reason." 6When Tamburo inquired if, upon his discharge as a fore-man, he was to return to his previous non-supervisory position, he wasIn statingthat hefinds our reasoning in this respect unconvincing,our dissentingcolleague appears to misconceive the rationale of our decision.Contraryto his statement,we have not found that Tamburo wasdischarged for his appearance and speech before therank-and-file union.We have found, rather, thatthis. incident was seized upon as a pretextby the respondent for ridding itself of Tamburobecause of his outstanding union member-ship and activity.Although a policy of neutralityin accordance with the duties imposedby the Actis presumptively an inherent part of an employer's labor policywhich he mayenforce in an appropriate manner, ourview is thatin discharging Tamburo the respondentwas not actingin effectuation of sucha policy,but in an attempt to defeat the organizationof its superasoryemployeescontrary to the dutiesimposed bythe Act.The 'respondent'sfailure before Tamburo's speech to formulatea plant rule concerning neutrality and itsfailure to inform itsforemen whohad daily contact withrank and file employees of itspolicy are among the factors whichconvinceus that therespondent was not motivated by adesire toenforce itsalleged neutrality whenit discharged Tamburo.4 The factsconcerningthis 'grievance are as follows:Leo Slankowski,a member of theUnion, was einployedas a minor supervisor in the timekeepingdepartment of which Nansenwsts theIieSC:other minor supervisory employees in-thetimekeepingdepartment protested to the Union that theirseniority had been disregarded bymanagementin the appointment by WorksAuditor McKnight of Walter Johnson, who hadbeen working in the storeroom,to a position above them as an assistant to Nansen.Therecord doesnot reveal whetherJohnson's former duties in.the storeroom were supervisoryor non-supervisory or whether he was a memberof eitherthe foremen's union or the rank-and-file union.The Unionconsidered the complaints presented and voted to prosecute agrievance in behalf of Slankowski, the minor supervisor who had the greatest amount ofexperienceadd seniority.Nansen was selectedby the Unionto present the grievance tomanagement:;Our dissentingcolleague apparentlyconsidersthat'Nansen's actions asthe Union's,repre,sentative in presenting Siankowski's grievance was a breach of his duty as a foreman tomanagement,and that theUnion's prosecution of the grievance was an invasion of manage-ment's prerogative.We do not agree withthese views.There is nothing in the record toindicate thatNansen's actions in connection with the Slankowski grievance were disloyaltomanagement.When Nansen,in his supervisorycapacity,was first informed by hissuperior,McKnight,that management was considering the appointment of Johnson,prior tothe complaintmade to the Union,by the minorsupervisors,he requestedtime toinvestigateJohnson's qualifications.He later reported thathe considered Johnson's appointmentunsatisfactoryand suggestedthat eitherSlankowski or Coughlin, who had also been servingin the timekeepingdepartment as a minor supervisor,be appointed assistant and Johnson begiven 'a positionof lessauthorityin the department.When 'Nansen appeared beforeMcKnight with,.lapkowsict'to discuss, the Uilion's grievance,he was acting as a,representa-tive of the Udion,bargainingwith managementconcerning conditions of employment of afellow-employee in the foremen's group, and it is clearthatMcKnight knew that Nansenspoke as arepresentativeof the Union.We are of the opinion that grievances which arisein connectionwith the fillingof positionsto whichsupervisory employees are eligible concerntheir own conditions of work as employees,and we therefore concludethatNansen'spresentationof the Slankowski grievance on behalf of the Union was conduct protected bythe Act.5The TrialExaminer,although finding that McKnight refused to give Nansena reason forhis discharge,,does not quote this specific statement. It is based upon the credible testi-mony of Nansen.McKnightcorroborated Nansen's testimony; stating that when Nansenasked for,a.regson, "Istated thatIwould give him no reason,We had no,further use forhis services." 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold by Assistant Works Manager McCullough, "We don't want youpresent at all in theplant." 6We feel thatthe real reasonfor the discharge of Tamburo andNansen is reflected in a statement made by Supervisor Quinn, thesupervisor directly under AssistantWorks Manager McCullough, toTamburo on the day following the discharges.Quinn at that timestated, "I am sorry what happened ... I don't know anything aboutit, but here is the point.The foremen organize a union in there, andsomeone is supposed to take the rap, and you are the guinea pig .. .You know if you have a machine shop and you spent $10,000 and someone tell you what to do or not to do, you do the same thing." 7 Thatthe respondent was opposed to the organization of its supervisoryemployees is clear from its rebuff to the Union's attempts to presenta request for recognition and a grievance in behalf of one of its mem-bers.Tamburo and Nansen were leaders-in the supervisory organi-zation.Nansen, a steward for the Union, attempted on November9, 1943, to present to management the first grievance prosecuted bythe Union.Tamburo, as chairman of the Union's negotiating com-mittee, on October 11, 1943, presented the Union's request for recog-nition.On November 9, 1943, after Nansen's unsuccessfuleffort topresent the Union's first grievance, Tamburo endeavored to conferwith management concerning the grievance.After his attempt hadalso been rejected, Tamburo inquired the following day as to whetherthe respondent "had changed its mind." Later the same day Tamburoinformed management that on the next day, November 11, the fore-men in the plant would call upon Works Manager Porter in a bodyand demand a conference.Tamburo had suggested that "it wouldbe a good policy for Mr. Porter to be on hand so maybe we can avoida lot of troubles."Tamburo's discharge occurred on November 11,immediately preceding the appearance of most of the respondent'sforemen at Porter's office in accordance with Tamburo's announce-ment of the previous day.Nansen's discharge occurred immediatelyafter the foremen's appearance.The precipitate discharge of two ofthe Union's most outspoken protagonists on the day selected by theUnion fora massdemand for recognition from the respondent, whichhad previously demonstrated its antagonism toward the Union, couldnot fail to discourage union membership and activity.We are con-vinced that the respondent sought by the discharge of Tamburo and6This statement,not referred to in the Intermediate Report, is based upon the testimonyof Tamburo,whom we, like the Trial Examiner,find to be a credible witness.McCulloughadmitted that at the time of the discharge,he told Tamburo that "his services were nolonger required . . . either as a foreman or as a workman."'The TrialExaminer does not refer to this statement of Quinn. Tamburo testifiedthat Quinn made the statement on November 12 as Tamburo and Nansen entered a bowlingalleyNansen corroborated Tamburo's testimonyQuinn did not appear as a witness.We find that Quinn made the statement substantially as testified to by Tambuio andNansen. AMERICAN STEEL FOUNDRIES31Nansen to deprive the Union of leadership and to rid itself of unionorganization among its supervisory employees.Accordingly, we find,as did the Trial Examiner, that by its discharge of Carmen Tamburoand Everett Nansen on November 11, 1943, and its failure thereafterto reinstate then, the respondent discriminated in regard to their hireand tenure of employment, thereby discouraging membership in theUnion for a mass demand for recognition from the respondent, whichin the exercise of the rights guaranteed by the Act.The Remedy*Having found that the respondent has engaged in certain unfairlabor practices, we shall order the respondent to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the respondent discriminatorily dischargedTamburo and Nansen on November 11, 1943, we shall order the re-spondent to reinstate them with back pay .sIt appears that following his discharge Tamburo did not register foremployment with the United States Employment Service until June1944, and prior to his registration made only one attempt to obtainemployment.We are of the opinion that Tamburo did not make thekind of effort to obtain other employment which a discharged employeemay reasonably be expected to make.His loss of earnings between thedate of his discharge and the date that he registered with the UnitedStates Employment Service is therefore found to have been a typeof loss for which the respondent should not and will not be directedto reimburse him.9We shall accordingly order the respondent to offerCarmen Tamburo immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority andother rights and privileges, and to make him whole for any loss ofpay he has suffered or may suffer by reason of the discriminationagainst him, by payment to him of a sum of money equal to the amountwhich he normally would have earned as wages during the period fromthe date he registered with the United States Employment Service tothe date of the respondent's offer of reinstatement, less his net earn-ings 10 during such period.On June 7, 1946, the Boardmodified this section of its Decision and Order in anOrder Amending Decisionand Order and DenyingPetitionforReconsideration, 68N L R. B 514.* The respondentpointsout that therewas a delay of several months betweenthe com-mission of the unfair labor practices found herein and the issuance of a complaint.We areof the opinion,however, thatthis delay doesnot warrant any changein ourcustomary back-pay order.SeeMatterof Cowell PortlandCementCo , 40 N L R B. 652, 703, enf'd as mod148 F.(2d) 237(C CA 9) ;Matter of Republic Steel Corporation,62 N L R B 1008° SeeMatter of Ohio Public Service Company,52 N L R. B 725,Matter of Union-BuffaloMills Company,58 N. L. R.B. 384, 391.10By "net earnings"ismeant earnings less expenses,such as fortransportation, room.and board,incurred by an employee in connection with obtaining work and working else- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to Nansen, it appears that since his discharge he hasentered the armed forces of the United States. If Nansen has sincebeen discharged from said armed forces, we shall order the respondentto offer Nansen immediate and full reinstatement to his former or asubstantially equivalent position, without prejudice to his seniorityand other rights and privileges."We shall also order the respondentto make Nansen whole for any loss of earnings he has suffered or maysuffer by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount he normallywould have earned as wages during the periods (1) from the dateof the respondent's discrimination against him to the date of his entryinto the armed forces of the United States, and (2) from the date ofhis discharge from the armed forces of the United States to the dateof the offer of reinstatement by the respondent, less his net earningsduring these periods. If Nansen has not been discharged from thearmed forces of the United States, we shall order the respondent, uponapplication by Nansen within ninety (90) days after his dischargefrom said armed forces, to offer him immediate and full reinstatementto his former or a substantially equivalent position, without prejudiceto his seniority and other rights and privileges.We shall also orderthe respondent to make Nansen wholeforany loss of earnings he hassuffered or may suffer by reason of the respondent's discriminationagainst him, by payment to him of a sum of money equal to theamount which he normally would have earned as wages during theperiods (1) from the date of the respondent's discrimination againsthim to the date of his entry into the armed forces of the United States,and (2) from a date five (5) days after his timely application forreinstatement, if any, to the date of the offer of reinstatement by therespondent, less his net earnings during these periods.12ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, American Steel Foundries,where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company, 8 NL. R. B. 440Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered as earn-ings.SeeRepublic Steel Corporation v N. L. RB , 387 U S 711 If, at the time of the respondent's offer of reinstatement less than 90 days have elapsedsince Nansen's discharge from the armed forces, the respondent shall hold its offer of rein-statement open for a reasonable period, but in any event not less than the remainder of the90-day period following Nansen's discharge from the armed forces.laThe fact that Nansen may become entitled to additional back pay following timelyapplication for reinstatement upon discharge from the armed forces of the United Statesshall not affect the respondent's obligation to pay him immediately whateveramount isdue him for the period from the date of the respondent's discrimination against him tothe date of his entry into the armed forces.Matter of The AmericanLaundry MachineryCompany,45 N. L R. B 355, enforced 138 F. (2d) 889 (C. C. A. 2). AMERICAN STEEL FOUNDRIES33Indiana Harbor Works, Indiana Harbor, Indiana, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Foreman's Association of Amer-ica, by discharging any of its supervisory employees, or by discrimi-nating in any other manner in regard to their hire or tenure of em-ployment or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits supervisory employees in the exercise of the right to self-organize-tion, to form, join, assist, or bargain collectively through Foreman'sAssociation of America, and to engage in concerted activities for thepurposes of mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Carmen Tamburo immediate and full reinstatement tohis former or a substantially equivalent position, without prejudiceto his seniority and other rights and privileges;(b)Offer Everett Nansen reinstatement in the manner set forth inthe section of the Decision and Order entitled "The Remedy" ;(c)Make whole Carmen Tainburo and Everett Nansen for any,loss of pay they have suffered or may suffer by reason of the respond-ent's discrimination against them, in the manner set forth in the sec-tion of the Decision and Order entitled "The Remedy";(d)Post at its plant at Indiana Harbor, Indiana, copies of thenotice attached hereto, marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Thirteenth Region,shall, after being duly signed by the respondent's representatives, beposted by the respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(e)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stetsthe respondent has taken to comply herewith.MR.GERARD D. REILLY,dissenting:This case clearly illustrates the difficulty of attempting to separatethe management and employee functions of supervisory employees.In the decision in thePackardcase 13 the majority stressed the factsthat no divisions of loyalties arise in the event of a foreman's bar--13Matterof PackardMotorCar Company,61 N L R B 46 9 2 148-46-vol 67-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining with his employer as tohis ownwages, hours, and workingconditions, and that employers were not deprived of the right to usetheir normal disciplinary methods in dealing with disloyal or in-efficient employees.In the case before us are two problems which were considered andrejected by the majority in thePackardcase.The first involves activeparticipation and support of the concerted activities of the rank andfile by the foreman's union. The second is concerned with the problemof "supervising the supervisors" in case of conflict of views or interestsbetween supervisors.The Board has found that Tamburo was discharged for his appear-ance and speech before the rank and file union when that union wason strike; that he was given no opportunity to explain the circum-stances surrounding his actions, and, that no independent investiga-tion was made of the matter.With these findings I agree. The re-'spondent contended that this action by Tamburo violated its "policy."The majority has found that there had never been a formal promulga-tion of such a policy nor had Tamburo ever been informed of it andapparently finds an element of discrimination in this fact. I find thisreasoning of the majority to be unconvincing. The Act imposes uponan employer a duty to refrain from interference in, or domination of,a labor organization of its employees and we have, since the beginningof our enforcement of the Act, imputed to employers the responsibilityfor acts violative of this duty committed by supervisors.Such a"company policy" we have therefore found to be inherent in everyemployer's labor policy, requiring no promulgation, publication orexplanation.Tamburo's rights in these circumstances must be de-termined from his position as a supervisory employee of the companyand not his position as an officer of a brother labor organization.In his status as a supervisory employee the company was responsiblefor his acts and utterances and Tamburo's actions placed the com-pany in jeopardy.As the Board pointed out in theSoss.case 14 "theright under the Act of supervisors to protection in their organizationaland other concerted activities is not an unqualified one, but is sub-ordinate to the organizational rights and freedom of rank and fileemployees, and to the need of an employer to maintain his neutrality."Tamburo clearly trespassed uponbothof the areas proscribed by theBoard above. It is immaterial what Tamburo said to the rank andfile or what course of action he advocated for them.Anyinterferencein their activities clearly exceeded the bounds of permissible super-visory collective activity contemplated by the Board in granting theprotection of the Act to labor organizations composed of supervisorsand did not concern "his own wages, hours, and conditions of work."V14Matter of Soaa Manufacturing Company, et al,56 N L. R B 348. AMERICAN STEEL FOUNDRIES35The discharge of Nansen was found by the majority to have beenmade becauseNansen sought to present a grievance on behalf of theforemen's union.The grievance consisted of a protest against thepromotionof a memberof the rank and file to supervisory level inpreference to the candidate of the foremen who was a minor super-visor.The respondent refused to discuss the matter with Nansen,and when Nansen appeared with the foremen's unsuccessful candidateto question the respondent's promotion and the respondent's reasonsfor making it,.he was discharged on grounds of insubordination.Assuming,arguendo,the Board's argument in thePackardcasethat supervisory employees are entitled to the protection of the Actin organizing and bargaining collectively upon their own wages, hours,and working conditions, I find nowhere in that decision either im-plicitly or explicitly a duty incumbent upon the employer to bargainwith the supervisor concerning the elevation of employees from therank and file to positions in the supervisory hierarchy. 15We have notas yet issued a decision finding a violation of Section 8 (5) upon therefusalof an employer to bargain with a rank and file union concern-ing the elevation of one of its members to supervisory status and theinstant case is more than remotely analogous.We have in fact en-deavored to limit the sphere of proper collective bargaining and toreserve to management's sole discretion those things which are in-herently in his domain. This case is clearly an instance of an invasionof a management prerogative. In any event, Nansen exceeded thebounds of discretion when he invited the unsuccessful candidate intohis supervisor's office to hear a discussion of difference between twosupervisory employees.The respondent additionally contends that Nansen's promotion ofan employee, Conlin, to a supervisory position without permission orauthority so to do was an element in its decision to make the discharge.'aAs is shown by the argument of counsel for the Union, the implied premise of theUnion was that membership in the Association should properly be considered a factor byu, fellowmember inmaking a reconsiderationfor promotion.It wasthe contention of theUnion that such membership, other things being equal, would be a determinative factor mforemen's recommendation in selectionsfor advancement.Mr. REILLY....Now if he made these recommendations for Slankowski andConlin because they were Union men,that would be improper,would it not?Mr. NELSON.If that is the only reason,yes, it would be improperAnd the Asso-ciationwouldnot countenance a recommendation of men fora position solely byreason of membershipin the Association if therewas abetter-preparedman availablefor theJob.If they were equal,we would favorthe Associationman, and we wouldargue thatour men were as well prepared as those proposedby the employerweactually, in practice, have no difficulty with that situationMr. REILLY....What I am getting at here concerns this man making recom-mendationsin his capacityas timekeeperNow, it is reasonablethat he will selectthose..from the people that belongto the same organization?Mr NELSON. That is common enough,isn't it?For many veasonsthat would bedone outside of the Association-maybechurch,lodge,or whatnot.There are manreasonswinch dispose men to cast their voteor preference for certain individuals, wewili'sa^, against otheregnall' piepa+ed mmii. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority, in adopting the Trial Examiner's conclusions as to thisincident, has reached a result in which I cannot concur.The record shows that Nansen had been informed by McKnightthat he had no authority to make promotions without specific author-ization.Nansen testified that he suggested the promotion of ConlintoMcKnight in July of 1943 and from the tenor of the conversationdeduced that McKnight had no objections and that about a week laterMcKnight questioned his action in making the promotion but did notorder rescission of the action.McKnight on the other hand testified that he had not talked withNansen about the promotion in July and that his first knowledge ofthe promotion was on October 15, 1943, when he saw Conlin's name asa supervisor on a list of employees and that he at once ordered hisreturn to rank and file status.The collateral facts surrounding this incident persuade inc of theessential truth of McKnight's testimony.Nansen himself testifiedthat his authority to make promotions was limited to cases wherespecific approval had been obtained.Even his own version of theevents reveals that no such permission was ever obtained.Further,although Nansen made the promotion in mid-July, he made no effortto secure a raise for Conlin or notify the pay-roll office that an increasewas due.Finally it is shown that McKnight ordered the return ofConlin to his former duties immediately upon discovering theattempted promotion.The sole support for Nansen's version of the series of events is thefact that Conlin filled his new position for about 3 months. Thereis no evidence, however, that McKnight knew of this change in statusor that he had reason to learn of it. Conlin did not work on Mc-Knight's shift and occupied a position so low in the hierarchy thatnothing evidencing a change in his status would be obvious to a casualobserver.The majority has also found that the reasons advanced for the dis-charges of Tamburo and Nansen were pretexts. It is not apparentfrom either the record or the decision that this is indeed the fact. Inorder to warrant a "pretext" finding, there must be some evidence inthe record that other employees had violated the same rules and regu-lations as the dischargees and that their actions had been condoned orforgiven. In this case there is no indication that other employees hadsimilarly violated company policy or practices 16The record and thedecision indicate that the respondent clearly stated its reasons for thedischarges at the hearing.Whether or not Nansen's action could beclassified as insubordination or merely bad judgment is a matter ofsemantics rather than a problem of law.The Board was fullyin It is true that one Hughes accompanied Tamburo to the rank and file union meetingbut there is no evidence to indicate that the Company had been informedof that fact. AMERICAN STEEL FOUNDRIES37acquainted with what the respondent, in this instance, considered toconstitute the insubordination.Although I have disagreed with the majority, view that foremenare entitled to the protection of the Act in organizing and bargainingcollectively, I think it is incumbent on those who hold other views torequire a rigid standard of separation and insulation of foremen,from their subordinates.The decision of the majority in this case has,in my opinion, let down the bars between the groups and rendered theimplied promise of such separation and insulation in thePackardcasemeaningless in view of the derelictions from duty on the part of fore-men which the record in this case shows.In view of the foregoing I would not find the discharges of Nansenand Tamburo violative of Section 8 (3) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour supervisory employees in the exercise of their right to self-organization, to form, join, assist, or bargain collectivelythrough Foreman's Association of America, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.We will offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Carmen TamburoEverett NansenAll our supervisory employees are free to become or remainmembers of the above-named union.We will not discriminate inregard to hire or tenure of employment or any term or condition ofemployment against any supervisory employee because of membershipin or activity on behalf of said labor organization.AMERICAN STEELFOUNDRIES, INDIANA HARBOR WORKS,Employer.Dated----------------By---------------- -----------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full r,-instatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Russell Packard,for the Board.Pope and Ballard,byMessrs.Ernest S.BallardandW. McNeil Kennedy,ofChicago, 111, for the respondent.Mr. FredL Willsams,of Gary, Ind., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on January 8, 1944, by Foreman's Associa-tion of America, Chapter 57, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by its Regional Director for the ThirteenthRegion (Chicago, Illinois), issued its complaint dated August 29, 1944, againstAmerican Steel Foundries, Indiana Harbor Works, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice of hearingthereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent on or about November 11, 1943, discharged Carmen Tamburoand Everett Nansen, for the reason that they joined and assisted the Union andengaged in concerted activities with other employees of the respondent for thepurposes of collective bargaining and other mutual aid or protection.On September 2, 1944, the respondent filed an answer admitting certain ofthe allegations of the complaint, but denying that it had engaged in any unfairlabor practices.Pursuant to notice, a hearing was held from September 14 to 19, 1944, atChicago, Illinois before Horace A Ruckel, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and participated in the hearingThe Union wasrepresented by an organizerFull opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues wereafforded all partiesAt the close of the hearing the undersigned granted amotion by counsel for the Board to conform the pleadings to the proof withrespect to formal matters, and advised the parties that they might argue orallybefore the Trial Examiner and might file briefs with the Trial Examiner within14 days from the close of the hearingNone of the parties argued orally.OnOctober 3 and 5, 1944, the respondent and the Board, respectively, filed briefsUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is a New Jersey corporation, licensed to do business in theState of Indiana, where it operates a plant at Indiana Harbor. It is engagedin the manufacture of miscellaneous steel castingsThe principal materialsused by the respondent consist of steel, iron, and coal.During the year 1943,the value of such materials was in excess of $1,000,000, of which amount morethan 50 percent was shipped to the respondent from points outside the Stateof Indiana.During the same period, the value of the respondent's finished AMERICAN STEEL FOUNDRIES39products was in excess of $1,000,000,of which more than 50 percent was soldand delivered to points outside the State of Indiana.H THE ORGANIZATION INVOLVEDForeman'sAssociation of America,Chapter 57,isa labor organization ad-mitting to membership supervisory employees of the respondent.It is affiliatedwith the Foreman'sAssociation of America.III.THE UNFAIR LAROE PRACTICESA The discharges1.Carmen TamburoTamburo first started to work for the respondent during the latter part of1921, as a laborer in the chipping room. In 1924 he was promoted to chippingwork, which he continued to do until 1926, when he left the respondent's employ,returning in 1984. In July 1941, he was made a foreman. In July 1942, bewas promoted to instruction supervisor at $54 per week, and in July 1943, be-came unit foreman at the same salary.He held this position at the time of hisdischarge on November 11, 1943.In 1937, while Tamburo was working as a chipper, Local 1206 of the SteelWorkers Organizing Committee, affiliated with the C. I. 0, was organized inthe respondent's plant, and Tamburo was elected president.He resigned hismembership in July 1941,1 when he became a foreman.During the summer of 1943, the respondent's supervisory employees began or-ganizing, and on October 10 of that year the Union was formed at a meetingat,which approximately 30 foremen were present 2 Tamburo was elected chair-man of the negotiating committee composed of five members, one of whom wasHarley Conlin, a foreman in the time departmentOn October 11, Tamburo andConlin met with John Porter and Arthur McCullough, works manager andassistant works manager, respectively.Tainburo stated that a majority of thesupervisory employees belonged to the Union and requested a meeting betweenrepresentatives of the respondent and the Union to discuss recognition of thelatter as bargaining representative of the supervisory employees.Porter re-plied that it would be necessary for him to refer the matter to his superiors, atChicago, and promised to communicate with Talnburo on October 15. On Sun-(lay,October 17, no word having been received from Porter, the Union held ameeting as the result of which, on the following day, a letter was sent the re-spondent requesting a conference.Subsequently, a resolution of similar purportsigned by approximately 78 supervisory employees, was presented the respondent.On November 9, Jack MemmDger, president of the Union, and Everett Nansen,a member of the grievance committee, and chief departmental clerk 3 in thetime department, requested Tamburo to take up with management the grievanceof Leo Slankowski, an employee in the time department, which had previouslybeen presented to the respondent by Nansen, and rejected.' Tamburo called onMcCullough during the day of November 9.McCullough asked Tamburo if herepresented the Union, and when Tamburo replied that such was the case,IThe respondent signed a contractwith Local 1206 in 1937covering its production andmaintenance employeesThis contract,or a renewal thereof,was in effect at the time ofthe events herein complained of2The charterwas issuedon October 4, 1943.3 Also referred to in the recordas chief shop clerk.4The Unionclaimedthat the respondent had violatedits senioritypolicy inappointingWalter Johnson, rather thanSlankowski,to a positionas assistanttoNansen.Thepart played by Nansen in attempting to promote Slankowski to this position,and itsconnection with Nausea's discharge,is hereinafter discussed. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCullough stated, in substance, that the respondent would not recognize theUnion, and would not discuss Slankowski's grievance.On the following day,November 10, Tamburo met McCullough in the employment office and asked himif the respondent had changed its mind with respect to meeting with the Union'scommittee.McCullough replied that his previous refusal was "final."Laterthat day Tamburo, on Menninger's instructions, 'phoned Porter and informedhis secretary that on the following day, at 3 p. in. the foremen would call uponPorter in a body to demand a conference to discuss union recognition. Tamburoadded that it would be "good policy" for Porter to be present and that it wouldavoid "trouble."On November 11, shortly after 1 p. in., while at home, Tamburo was sum-moned to the plant where he arrived about 2 p. in.He was referred to McCul-lough who informed Tamburo that he was discharged.McCullough admitted,while testifying, that he gave Tamburo no reason for terminating his employ-ment.At 3 p. in., between shifts, in accordance with Tamburo's 'phone message toPorter the previous day, a group of approximately 50 foremen gathered outsidePorter's office.Porter admitted Menninger to his office where, in response toan inquiry by Menninger as to why Tamburo had been discharged, and to hisrequest for a meeting to discuss recognition of the Union, Porter told Menningerthat Tamburo's discharge was no concern of the Union, and repeated that therespondent would not meet with its representativesOn the same day therespondent replied to the Union's letter of October 18, stating that it would notrecognize the Union until it had been certified by the appropriate Governmentagency.The respondent bases its defense to Tamburo's discharge principally uponan incident which occurred on November 7, four days previous thereto.OnNovember 3, the respondent's non-supervisory employees went on strike andthe plant was shut down! On Sunday, November 7, the Union and Local 1206held separate meetings.At the Union's meeting Tamburo, who had been presi-dent of Local 1206 before becoming a foreman, was delegated together withLeonard Hayes, another foreman, to appear before the meeting of Local 1206and was instructed to assure the striking members of that organization that theforemen would not take their jobs as production workers, and to urge them toreturn to work.Tamburo and Hayes forthwith appeared before the meeting ofLocal 1206 where Tamburo, according to his own testimony, supported by thatofHayes, delivered the Union's message in accordance with his instructions."5The circumstances surrounding the strike are not revealed by the record."Although the respondent's answer and brief allege that Tamburo was dischargedfor "inefficiency and insubordination," no evidence of insubordination was adduced atthe hearing.There is evidence that Tamburo's transfer in July 1942, from his jobas a production foreman to one as an instruction foreman, was occasioned by frictionbetween Tamburo and the employees under his directionMcCullough,who tookover his duties asassistantworksmanager inJune 1943, testified that he was firstinformed of the circumstances surrounding Tamburo's transfer during the first part ofNovember, and did not verify it by reference to Tamburo's personnel record until afterthe latter's discharge.There is also evidence that after McCullough's taking overas assistantworks manager, Baker, Tamburo's superior, and Quinn, another super-visor, on several occasions complained that Tamburo had difficulty in getting along withhis nien.McCullough admitted, however, that he did not talk with Tamburo concerningthese complaints, and thereis noevidence that McCullough or Porter discussed them atthe time that they determined to discharge Tamburo.That the principal reason alleged for Tamburo's discharge was his appearance beforeLocal 1206, is shown by the testimony of PorterQ Now, you say the discharge of Tamburo was because lie attended this meetingof 1206 and expressed himself there, is that correct?A. Yes AMERICANSTEEL FOUNDRIES41Tamburo's presence at this meeting was reported to Porter, according to thelatter's testimony which the undersigned accepts as true, on the morning ofNovember 11The information conveyed to Porter was merely that Tamburohad promised the strikers "support."He was not informed that Tamburo had,in addition, urged them to return to workUpon receiving this information, and admittedly without further investigationand without asking Tamburo concerning his presence at the meeting, Porterconferred with McCullough, and the decision was made to discharge Tamburo.2Everett NansenNansen first came to work for the respondent in October 1939, as a time studyemployee in the time department. In 1942 he was promoted to chief depart-mental clerk under the supervision of W. R. McKnight, works auditor, a positionwhich he retained until his discharge on November 11, 1943, along with Tamburo.Nansen joined the Union in September 1943, and was named steward for theaccounting departmentThe first grievance filed with the Union after its formation originated in thetime department and had to do with the promotion of Walter Johnson, in prefer-ence to Slankowski, to the position of assistant to NansenAs has been related,the Union, through Nansen, attempted to obtain a meeting with managementto discuss this grievance.When lie failed, the grievance was referred to Tam-buro, who was similarly unsuccessful.The circumstances giving rise to thisgrievance,which culminated in Nansen's own discharge, are hereinafter setforth.Nansen, who worked on the day shift, had under him three employees, Conlin,'Coughlin, and Slankowski, who worked on different shifts, and whose dutiesincluded some measure of supervision over the time clerks on each of the threeshiftsDuring the latter part of October or the first of November, McKnightcalled Nansen to his office and told him that he was appointing Walter Johnson,from another department, as an assistant to Nansen.Nansen agreed that heneeded an assistant, but asked McKnight for time in which to investigate John-son's qualifications, and McKnight consented.Later the same day, or on thefollowing day, Nansen reported to McKnight that Johnson was not satisfactoryto him, and suggested that Coughlin or S]ankowski be given the promotion.McKnight, however, insisted on Johnson, and the latter's appointment was an-nounced at a departmental meeting on November 6On the following day, November 7, at a meeting of the Union, President Men-ninger raised the question of the promotion of Johnson in preference to Slan-kowski, and it was voted to take the matter up with management as a grievance.Accordingly,Nansen was instructed to present the grievance to McKnight.Nansen, accompanied by Slankowski, saw McKnight on November 9McKnighttestified as follows with respect to his conversation with Nansen :Q. That was the reason for his discharge?A. That is right.As well as by the testimony of McCullough :Q Now,so far as speaking at the C I O. meeting,that was the matter whichraised the matter of his discharge,isn't it?A. That was the immediate incident, yesQ If that had not come up you would not have considered these other com-plaints sufficient to discharge him, would you?A. No.7The controversial status of Conlin,and the circumstances surrounds ng his appointmentby Nansen.are hereinafter discussed 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.What was said about the Foreman's Association at that time?A. As I recall the conversation Nansen and Slankowski came in and satdown.Nansen said, "The Foreman's Association wants to know why youdidn't give preference to Slankowski over Johnson?"Q.What did you say, sir?A. I said, "Are you speaking as the representative of the Foreman'sAssociation?"Q. Go ahead, give us the conversation.A.He said, "Yes." I said, "I have no dealings with the Foreman's Associ-ation and I won't talk to you any further."Q Is that all?A That ended the conversation.That noon, at a meeting of department stewards, it was decided to ask Tam-buro, as chairman of the Union's negotiating committee, to present the grievancetoMcCullough.As has been stated previously in the discussion of Tamburo'sdischarge, Tamburo met with McCullough later that day, only to be told whatMcKnight had told Nansen, namely that the respondent would not discuss thegrievance and that the respondent did not recognize the UnionThe gathering of approximately 50 foremen in front of Porter's office at 3 p. m.on November 11, in another attempt to discuss recognition of the Union, haspreviously been described.As has been found, Tamburo was discharged imme-diately prior to the gathering. Immediately after the gathering had dispersed,McKnight called Nansen to his office and told him that he, too, was discharged.When asked by Nansen the reason for his discharge, McKnight refused to giveone.Johnson immediately took Nansen's place as chief departmental clerk.Nansen entered the armed services of the United States on March 16, 1944.At the hearingMcKnighttestified as follows concerning his reasons for dis-charging Nansen :Q.Why did you discharge Mr. Nansen?A. I discharged Mr. Nansen because of the numerous occasions in whichhe had refused to follow orders and the cases in which lie acted contraryto my instructions.Q.Was there any immediate incident that led to his discharge?A. YesThe immediate cause of his discharge was his coming to myoffice on Tuesday, the 9th, with Leo Slankowski and questioning my au,thority toappoint someone under hissupervision.The respondentdefendsits discharge of Nansenon the groundsof inefficiencyand insubordination.In supportof its defense it relieson Nansen's promotionof Conlin to the position of shop clerk on the night shift, allegedly withoutMcKnight's approval.The circumstancessurrounding Conlin's promotion andhis subsequent demotion by McKnight were as follows:In July 1943, according to Nansen's testimony, Nansen suggested to McKnightthat a position as shop clerk, or shift supervisor, should be created on the nightshift, and suggested Conlin, a timekeeper, for the job.McKnight,according toNansen, agreed to this suggestion and to Nansen's naming of Conlin.About aweeklater,McKnight asked Nansen why he had promoted Conlin to this posi-tion, stating that Nansen had done so without his, McKnight's, permission.Nansen replied that he had understood from his previous conversation withMcKnight that thispermission had been given.McKnight, although admitting that he had on variousoccasions discussedwith Nansen the qualifications of Conlin and other employees, denied havingany conversation with Nansen specifically concerning the promotion of Conlinuntil October 15.The undersigned credits Nansen's testimony on this point as AMERICANSTEEL FOUNDRIES43against that of McKnight, and finds the facts to be as set forth aboveHefurther finds, however, that McKnight did not authorize the promotion ofConlin in July, although Nansen understood that he had done so, and that asthe result of the failure of the two men to understand one another, the secondconversation took place a week later.After the second conversation, McKnightseemingly acquiesced in Conlin's appointment, for Conlin continued to performduties as shop clerk on the night shift, though without any change in his payas timekeeper, until about October 15.On this date it is undisputed thatMcKnight directed Nansen to prepare a list of employees under his supervisiontogether with their titles.Nansen did so, and submitted to McKnight a liston which Conlin appeared as a shop clerk.McKnight on this occasion againtoldNansen that Conlin's promotion was without McKnight's authority, andordered Conlin back to timekeeping.8Conlin resigned his employment on Oc-tober 23.To summarize, it appears, and the undersigned finds, that while McKnight didnot originally grant Nansen authority to promote Conlin, McKnight acceptedthe situation to the extent of permitting Conlin to perform temporarily theduties of shop clerk though without the salary and the formal title which at-tached to that position.'That Conlin was in fact performing such duties isapparent from McKnight's testimony, quoted above, that on October 15 heinstructed Nansen to order Conlin "back to his timekeeping work."Conclusions as to the dischargesThe respondent contends that it was justified in discharging Tamburo becauseof his appearance at the meeting of Local 1206, and the statements which it wasreported that he had made there. Irrespective of whether Tamburo's own versionof his remarks on that occasion, or that given the respondent by its informantson November 11, was the nearer in accordance with the facts, it cannot be deniedthat, under either version, his remarks amounted to moral support of the strike.By the same token, however, it cannot seriously be argued that Tamburo couldhave been understood by the strikers as speaking for management It is onlyby crediting, as the undersigned does, Tamburo's further testimony that lieurged the strikers to return to work, that it can be contended that the strikersmight have considered him as speaking for the respondentTamburo's remarksin this connection, however, admittedly were not reported to management, andhence did not affect the respondent's decision to discharge him.Although therespondent contended that Tamburo violated "company policy" in appearingbefore the meeting of Local 1206, Porter admitted, while testifying, that Tamburohad never been informed of any such policy and that a similar incident hadnever previously occurred. It is clear from the record that there was not anyformal plant rule forbidding supervisory employees from attending union meet-cKnight's testimony as to this conversation and his demotion of Conlin,was, in part,11ag follows:Q What was the occasionfor tellinghim (Nansen)at that time?A- I immediately got in touch with him and asked him why he had madeConlin shift supervisor in the face of the fact that I had repeatedly told him thathe could not make a promotion without securing permission from me.Q.What did Nansen say '9A Ile said that it was his understanding that he had that authority and I re-minded him that he didn't have that authority andI ordered him to order Conlinback to his timekeepingwork.[Italics supplied.]91t will be observed that McKnight demoted Conlin four days after Conlin's andTamburo's interview with Porter and McCullough, alluded to above in connection withTamburo's discharge, to request a meeting, for the purpose of discussing the re-spondent's recognition of the Union.The complaint does not allege, however, thatConlin's demotion was discriminatory 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDings of production workers, and that what Porter had in mind when he testifiedas to the respondent's policy with respect thereto, was merely the propriety ofsuch an act on the part of a foreman 1UThe respondent contends, in its brief, that Tamburo's appearance at that meet-ing constituted, in itself, and irrespective of anything he said, a violation of therespondent's neutrality and exposed the respondent to a charge of interferencewith the organizational activities of its employees.In support of this contentioncounsel cites theSosscase," where the Board discusses the status of supervisoryemployees under the Act and holds that they are "employees" within the meaningof the Act and subject to the protection of Section 8 (1) and (3) thereof. Por-tions of the Board's decision in the doss case are set forth below.12The undersigned does not find it necessary to determine, however, whetherTamburo's appearance before Local 1206 constituted such collective activity as,standing alone, would insure him against discharge or other disciplineHe be-10 Porter's testimony as to his conception of a foreman's duties in the existing cir-cumstances was, in part, as follows.Q. (By Mr. Kennedy.) Would it also have been against the company policy forMr. Tamburo to have addressed that meeting even though he urged the workers togo back to work?Would he have any authority to make such a ...A. He wouldn't have any authority for it In handling a situation of that kindthe works manager knows what should be done and he issues all the orders anddirections to the supervisors as to their part in handling a situation that developsof that nature.Now, they should do what the works manager tells them to do. They have noauthority to do otherwise in a situation such as that which occurred in the plantat that timeQ Is it company policy or was it company policy at that time not even to discussa matter of this kind with the Union while it was out on strike, not to discuss ituntil they returned to work'sMr PACKARD. I object, Mr. Examiner.Trial Examiner RticKEn. You may answerA The company policy-it was an unauthorized strikeThe attitude of thecompany was to handle it in the regular manner by taking it up first with theofficials of the local, then with the international officers and then reporting it tothe war Labor Board in the proper manner."Matterof SossManufacturing CompanyandForemen'sAssociation of America,56 N L R. B 348, decided May 8, 1944, together withMatter of Republic Steel Cor-poration(98"StripMill)andForeman'sAssociationof America,62 N L. R B 1008.11 "We conclude that supervisors are `employees' and that supervisory status doesnot by its own force remove an employee front the protection of Section 8 (1) and (3)of the Labor Relations Act"In reaching this conclusion we do not mean to suggest, of course, that every dis-charge of a supervisory employee for engaging in union activity is a violation of theAct.As well as being employees, supervisors are also representatives of managementand their conduct is held attributable to their employer when it interferes with therights of ordinary employees to self-organization and collective bargaining.That beingtrue,we recognize the right of an employer to protect his neutrality by requiring hissupervisory employees to refrain from unneutral activities which impinge upon therghts of their subordinates, and to take appropriate measures to that endConsequently,the right tinder the Act of supervisors to protection in their organizational and otherconcerted activities is not an unqualified one, but is subordinate to the organizationalrights and freedom of rank and file employees, and to the need of an employer to main-tain his neutrality."In the cases now before its we are concerned solely with the question of the rightof employers to discriminate against foremen because of their membership and activi-ties In an independent labor organization whose membership is confined to supervisoryemployeesAdherence of supervisory officials to such an organization cannot normallyhave any impact upon the rights of ordinary employees, nor can it normally affect anemployer's position of neutrality.On the basis of the charges Lefore us, and withoutdetermining the merits of the cases, we are of the opinion that the supervisory statusof the foremen alleged to have been discriminated against presenti no lar to findings ofviolations of Section 8 (1) and (3) of the Act " AMERICAN STEEL FOUNDRIES45lieves it clear that the real reason for Tamburo's discharge was his activity asa spokesman for the Union in demanding its recognition as representative ofthe respondent's foremen.It is evident that the respondent looked with disfavorupon and was determined to repulse all attempts of its foremen to organize andto bargain collectively.Tamburo's discharge occurredat the veryhour whenthe discontent of the members of the Union reached its climax in the gatheringof a group of approximately 50 foremen outside Porter's officeHis dischargeimmediately served to remove from its employ one of the Union's principalspokesmen.It emphasized as nothing else could have done what the undersignedbelieves and finds to have been a determination on the part of the respondentto put an end to the union organization of its foremen.The discharge of Nansen,following upon the heels of Tamburo's own discharge,and four days following the demotion of Conlin, supports the finding that thepersistence of the Union in pressing for recognition was the motivating cause forboth discharges.The undersigned is not impressed with the reasons alleged by the respondentfor discharging Nansen.Although Nansen, as has been found,promoted ConlinwithoutMcI ight'sauthority,McKnightsubsequently acquiesced in whatamounted to a temporary advancement of Conlin to a position as shop clerkwithout the attending salary or title.AlthoughMcKnight reprimanded Nansen,lie took no disciplinary measure against either at the time of Conlin's promotionor on October 15 when the issue as to Conlin wasrevived byMcKnight and Conlinwas demoted.Thereafter,almost a month elapsed before Nansen's discharge,during which time the record reveals no act by Nansen characterizable as in-subordination,unless the undersigned were to accept the respondent's applicationof this term to Nansen's attempt to present the Union's grievance concerning thepromotion of Johnson.McKnight admitted that this was the immediate cause ofNansen'sdischarge.What the respondent chose to regard as insubordinationwas merely the attempt of the Union to discuss a grievance of one of its mem-bers.The undersigned finds that the respondent in the case of Nansen, as inthe case of Tamburo, determined to emphasize its refusal to accord the rightof collectiveaction to its supervisory employees by discharging him."Irrespective of the rights of supervisory employees to bargain collectively asdecided in theMarylandDrydock"case,cited in the respondent'sbrief, theBoard has held that such employeesare withinthe protection afforded by Sec-tion 8(3) of the Act,and may not be dischargedbecauseof their membershipin or permissible activity on behalfof a labor organization.6The undersigned findsthat therespondent on November11, 1943, dischargedCarmen Tamburo and Everett Nansen because of their union membership andactivity,and that in so doing the respondent discouraged membership in theUnion and interferedwith, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Act.IV THE EIFFCT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with its operations as described in Section I, above, have a close,'3 It has previously been noted that Conlin was demoted to timekeeper on October15, four days after Nansen's and Tamburo's demand on the respondent that it discussrecognition of the UnionThis demotion, of course, served to make Conlin ineligible tomembership in the UnionHence, by the discharge of Tamburo and Nansen, and the de-motion of Conlin the respondent disposed of each of the three representatives of theUnion who had acted as the Union's agents in demanding recognitionConlin, however,did not file a charge, and his name does not appear in the complaint'149 N 1, It B 733`SassLfanufactariaq Company and Foremen's Association of America,ibid. 46DECISIONS OF NATIONALLABOR RELATIONS BOARDintimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andthat it take certain affirmative action which the undersigned finds will effectuatethe policies of the Act.The undersigned has found that the respondent discriminated against CarmenTamburo and Everett Nansen by discharging them.He will therefore recom-mend that the respondent offer Carmen Tamburo immediate and full reinstatementto his former or substantially equivalent position without prejudice to his sen-iority and other rights and privileges, and that the respondent make CarmenTamburo whole for any loss of pay he may have suffered by reason of therespondent's discrimination against him, by payment to him of a sum of moneyequal to the amount lie normally would have earned as wages from the dateof his discharge to the date of the respondent's offer of reinstatement, less his netearnings during said periodWith respect to Everett Nansen, the undersigned will recommend that uponapplication by him within ninety (90)(laysafter his discharge from the armedforces of the United States, the respondent offer him immediate and full re-instatement to his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and that the respondent makehim whole for any loss of pay he may have suffered by reason of the respondent's,discrimination against him, by payment to him of a sum of money equal to theamount which he normally would have earned as wages during the periods (1)between the date of the respondent's unlawful discrimination and the date ofhis entry into the armed forces of the United States, and (2) between the datefive (5) days after his timely application for reinstatement and the date of theoffer of reinstatement, less his net earnings during these periods.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS oF LAW1.Foreman's Association of America, Chapter 57, is a labor organizationwithin the meaning of Section 2 (5) of the Act2By discriminating in regard to the hire and tenure of employment of Car-men Tamburo and Everett Nansen, thereby discouraging membership in a labororganization, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin unfair labor practices within the meaning of Section 8 (1) of the Act."By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. It. B. 440.Monies received for work performed upon Federal, State, county, municipal, or otherwork relief projects shall be considered as earnings.SeeRepulic Steel Corporation v.N. L.RB., 311 U S 7. AMERICAN STEEL FOUNDRIES474.The aforesaid labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, American Steel Foundries, IndianaHarbor Works, its officers, agents, successors, and assigns shall.1.Cease and desist from :(a)Discouraging membership in Foreman's Association of America, Chap-ter 57, or any other labor organization of its employees, by discharging or re-fusing to reinstate any of its employees, or in any other manner discriminatingin regard to their hire and tenure of employment, or any terms or conditions ofemployment :(b) In any other manner intertering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Foreman's Association of America, Chapter 57, or anyother labor organization, to baigain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act .2.Take the following affirmative action, which the undersignedfindswilleffectuate the policies of the Act.(a)Offer Carmen Tamburo immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges ;(b)Make whole Carmen Tamburo for any loss of pay he may have suf-fered By reason of the respondent's discriminationagainst him,by paymentto him of a sum of money equal to that which he normally would have earnedas wages during the period from the date of his discharge to the date of therespondent's offer of reinstatement, less his net earnings during said period;(c)Upon application by Everett Nansen within ninety (90) days after hisdischarge from the armed forces of the United States, otter him full and im-mediate reinstatement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges;(d)Make whole Everett Nansen for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by payment to himof a sum of money equal to the amount which he normally would have earnedas wages during the periods: (1) between the date of the respondent's unlaw-ful discrimination and the date of his induction into the armed forces of theUnited States, and (2) between the date five (5) days after his timely appli-cation for reinstatement and the date of the offer of reinstatement, less hisnet earnings during these periods,'(e)Post immediately in conspicuous places throughout its plant at IndianaHarbor, Indiana, and maintain for a period of sixty (60) consecutive daysfrom the date of posting, notices to its employees stating (1) that the respond-ent will not engage in the conduct from which it is recommended that it ceaseand desist in paragraph 1 (a) and (b) hereof; (2) that it will take the afiirma-17The fact that Nansen may become entitled to further back pay following his timelyapplication for reinstatement upon his discharge from the armed forces of the UnitedStates, should not be regarded as affecting the respondent's obligation to pav him im-mediately whatever amount is due him for the period from the date of the respondent'sdisci imination against him to the date on which he entered the armed forces of the UnitedSta te,. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDLive action set forth in paragraphs 2 (a), (b), (c), and (d) hereof; and (3)that the respondent's employees are free to become or remain members ofForeman's Association of America, Chapter 57, and that the respondent willnot discriminate against any of its employees because of membership in oractivities on behalf of that organization.(f)Notify the Regional Director for the Thirteenth Region in writing with-in ten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November26, 1943, any party or counsel for the Board may within fifteen (15) daysfrom the date of the entry of the order transferring the case to the Board,pursuant to Section 32 of Article II of said Rules and Regulations file withthe Board, Rochambeau Building, Washington, D C., an original and fourcopies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (includingr liugs upon all motions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof. Immediately upon thefiling of such statement of exceptions and/or brief, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.As further providedin said Section 33, should any party desire permission to argue orally. beforethe Board, request therefor must be made in writing within ten (10) daysfrom the date of the order transferring the caseto the Board.HORACE A RUCKEL,Trial ExaminerDated December 30, 1944.